Title: From George Washington to John Hurt, 28 August 1789
From: Washington, George
To: Hurt, John



Sir
New York Augst 28th 1789

I have duly received your letter of the 24th instant, and have to inform you on the subjects mentioned in it, that, according to the best of my recollection the Arrangements respecting the Commutation of the half-pay of the Officers in the late army were made between Congress & a Committee from the Army, without any agency of mine. Nor do I remember to have taken any measures with regard to the particular Resolutions for granting Lands to different descriptions of Men in the Army. Thus unacquainted with the reasons on which Congress acted under the old Confederation, I cannot undertake to give any opinion, farther than that the present Congress is the only

Power competent to redress any greivances which may have been suffered by any Individuals or Classes of Men, who have been in the public Service. For myself, I trust I shall be disposed always to give my concurrence to any Public Proceedings, which may come within the sphere of my duty, and which (upon a fair investigation) may be deemed equitable. And I may add, that particularly in the present instance, I should be inclined to pay every proper attention to the subject, being sensible of the Merits of the Gentlemen concerned, and being With great esteem & regard Sir &c.
